Talmadge, J.*
(concurring) — I agree entirely with the majority’s analysis of the issues in this case. I write separately to emphasize the nature of our ordered remedy.
In effect, our decision invalidates the contract entered between Timothy Walsh and the State. See State v. Sledge, 133 Wn.2d 828, 838-39, 947 P.2d 1199 (1997) (plea agreement is in nature of contract). This means the State is free to again charge Walsh with any charges it dismissed as part of the plea agreement with Walsh; jeopardy under the Fifth Amendment to the United States Constitution and article I, section 9 of the Washington Constitution never attached to those dismissed charges. See Santobello v. New York, 404 U.S. 257, 263 n.2, 92 S. Ct. 495, 30 L. Ed. 2d 427 (1971); State v. Powell, 34 Wn. App. 791, 794-95, 664 P.2d 1 (1983).
In Powell, Powell was originally charged with felony murder in the first degree and kidnapping in the first degree. He pleaded guilty only to the former crime. The plea was set aside on appeal and the case was remanded to the trial court. The State then charged Powell by amended information with first degree premeditated murder. The Court of Appeals upheld such a charge, reasoning jeopardy did not attach to the set-aside plea. Powell, 34 Wn. App. at 795.
In an analogous setting, we have held the reversal of a criminal conviction does not result in jeopardy attaching (unless the reversal is for insufficiency of the evidence), and a defendant may be tried on reversal. State v. Brown, 127 Wn.2d 749, 757, 903 P.2d 459 (1995).
Walsh is entitled to withdraw his guilty plea. On remand, Walsh and the State should be restored to the status quo ante the entry of the plea agreement which is the subject of the case.

 Justice Philip Talmadge is serving as a justice pro tempore of the Supreme Court pursuant to Const. art. IV, § 2(a).